Citation Nr: 1027103	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  04-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for 
residuals of a fracture of the right fifth metatarsal.   
 
2.  Entitlement to an initial higher (compensable) rating for a 
scar status post excision of a cyst of the left hand.   
 
3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision that granted 
service connection and assigned a noncompensable rating for 
residuals of a fracture of the right fifth metatarsal, effective 
June 16, 2002; granted service connection and a noncompensable 
rating for a scar status post excision of a cyst of the left 
hand, effective June 16, 2002; and denied entitlement to a 10 
percent rating based on multiple noncompensable, service-
connected disabilities.  

In March 2008, the Board remanded the issues of entitlement to an 
initial higher (compensable) rating for residuals of a fracture 
of the right fifth metatarsal; entitlement to an initial higher 
(compensable) rating for a scar status post excision of a cyst of 
the left hand; and entitlement to a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities, for 
further development.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fracture of the right metatarsal 
are manifested by no abnormalities on examination and a little 
limitation of motion in dorsiflexion of the ankle, with no 
evidence of arthritis, hammer toes or claw foot; metatarsalgia; 
mal-union or non-union of the tarsal or metatarsal bones; or of a 
moderate foot injury.  

2.  The Veteran's scar status post excision of a cyst of the left 
hand is manifested by a 1 by 0.1 cm scar at the base of the 
little finger that is level, has no tissue loss, and is not 
tender or painful.  The scar has not been shown to be deep or 
unstable and does not result in limitation of motion.  

3.  The preponderance of the evidence shows that the Veteran's 
two non-compensable service-connected disabilities do not 
interfere with his normal employability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial higher (compensable) rating for 
residuals of a fracture of the right fifth metatarsal, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5003, 5010, 5278, 5279, 5280, 
5282, 5283, 5284 (2009).  

2.  The criteria for an initial higher (compensable rating) for a 
scar status post excision of a cyst of the left hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2009).  

3.  The criteria for a 10 percent rating based on multiple non-
compensable service connected disabilities, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.324 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the necessary 
information or evidence, if any, the claimant is to provide and 
what subset of the necessary information or evidence VA will 
attempt to obtain.  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, in a November 2002 letter, the RO provided notice 
regarding what information and evidence is needed to substantiate 
the claims for service connection, and in a June 2008 letter, the 
RO provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  The June 2008 letter 
(noted above), as well as a March 2006 letter, also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The case was last readjudicated in November 
2009.  

Additionally, the Board notes that this appeal arises from the 
Veteran's disagreement with the initial ratings assigned 
following the grants of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include: the Veteran's service 
treatment records and an examination report for the VA (performed 
by QTC Medical Services).  Further, the Board points out that VA 
attempted to schedule the Veteran for VA examinations in relation 
to these claims.  The Board notes, however, that she failed to 
report for the examinations.  See 38 C.F.R. § 3.655; 

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified of and made aware of the 
evidence needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is no 
indication that there is any prejudice to the Veteran.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file, which includes the following:  her contentions; service 
treatment records; and an examination report for the VA 
(performed by QTC Medical Services).  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  The Board interprets reports of 
examination in light of the whole recorded history, reconciling 
the various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability.  See 
38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for the 
next higher rating.  38 C.F.R. § 4.7. The Board will evaluate 
functional impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary activity.  
See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A recent decision 
of the Court has held that in determining the present level of 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  

I.  Residuals of a Fracture of the Right Fifth Metatarsal

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. §§ 4.45, 4.59 (2006).  

When the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned.  38 C.F.R. § 
4.31.

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint or 
group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

Diagnostic Code 5278 provides for a maximum 50 percent disability 
rating when there is bilateral marked contraction of plantar 
fascia with a dropped forefoot, all toes hammer toes, very 
painful callosities, marked varus deformity.  A 30 percent rating 
is assignable when the preceding symptoms are unilateral.  A 30 
percent rating may also be assigned when there is a tendency 
toward bilateral dorsiflexion of all toes, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  A 20 
percent rating is assignable when the preceding symptoms are 
unilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  

A 10 percent rating is warranted for metatarsalgia, anterior 
(Morton's disease), unilateral or bilateral.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  

A 10 percent rating is warranted for postoperative unilateral 
hallux valgus with resection of the metatarsal head or for severe 
unilateral hallux valgus if equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

A noncompensable rating (0 percent) is warranted where there is 
hammer toe of a single toe and a 10 percent rating is warranted 
for hammer toes where all the toes on the foot are hammertoes and 
there is no evidence of claw foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  

A 10 percent rating is warranted for moderate mal-union or non-
union of the tarsal or metatarsal bones, a 20 percent rating is 
assignable for moderately severe mal-union or non-union, and a 30 
percent rating is warranted for severe mal-union or non-union of 
the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.  To warrant a higher rating, the evidence must show 
loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167.  
Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below knee 
with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  

Other foot injuries are rated 10 percent when moderate, 20 
percent when moderately severe, and 30 percent when severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5284.  To warrant a higher 
rating, the evidence must show loss of use of the foot.  38 
C.F.R. § 4.71, Diagnostic Code 5167.  Loss of use of a foot will 
be held to exist when no effective function remains other than 
that which would be equally well served by an amputation stump at 
the site of election below knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 4.63.  

A May 2004 general medical examination for the VA (performed by 
QTC Medical Services) noted that the Veteran had a history of a 
fracture of the right fifth metatarsal.  She stated that she had 
no problems with her foot, either at rest, or with standing or 
walking.  The Veteran reported that she had not undergone surgery 
and that she had no functional impairment.  She indicated that 
she had not lost any time from work due to her residuals of a 
fracture of the right fifth metatarsal.  The examiner reported 
that examination of the Veteran's feet and toes did not reveal 
any abnormalities.  The examiner stated that the Veteran did not 
have flat feet or claw feet.  It was noted that dorsiflexion of 
the Veteran's toes did not produce any pain.  The examiner 
indicated that the Veteran did have a little limitation of motion 
in dorsiflexion of the ankle.  The examiner reported that 
palpation of the metatarsal heads of the toes did not produce any 
tenderness.  The examiner stated that the Veteran did (not) have 
any hammertoes or evidence of Morton's neuroma.  It was noted 
that the Veteran stated that she had no limitation with standing 
and walking.  The examiner indicated that the Veteran did not 
wear any corrective shoes.  The examiner reported that an X-ray, 
as to the Veteran's right foot, was within normal limits.  The 
diagnoses included status post fracture of the right fifth 
metatarsal.  

As noted above, in its duty to assist the Veteran, VA has tried 
to have the Veteran undergo a more recent examination.  In fact, 
the Board specifically remanded this appeal in March 2008 to 
afford the Veteran an additional examination.  The record 
indicates that the Veteran failed to report for a scheduled 
examination in September 2009.  

The Board reminds the Veteran that the duty to assist is not a 
"one-way street."  The applicable case law provides that if a 
claimant wishes help, she "cannot passively wait for it in those 
circumstances where [s]he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Additionally, pursuant 
to 38 C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  Since the Veteran failed to undergo a 
scheduled VA examination, the Board must proceed to adjudicate 
the claim based on the evidence of record.  

Based on the medical evidence, the Board finds that the Veteran's 
service-connected residuals of a fracture of the right fifth 
metatarsal are no more than 0 percent (noncompensable) disabling.  
The Board observes that diagnostic Codes 5003 and 5010 are not 
applicable in this instance as the medical evidence does not show 
that the Veteran has arthritis.  An X-ray, as to the Veteran's 
right foot, that was performed at the May 2004 VA general medical 
examination for the VA (performed by QTC Medical Services), was 
within normal limits.  Additionally, in order for the diagnostic 
criteria pertaining to arthritis to apply in this case, there 
must be multiple involvements of the metatarsal joints, which 
have not been shown.  38 C.F.R § 4.45(f).  

The Board has also considered Diagnostic Code 5284 for foot 
injuries.  The May 2004 general medical examination for the VA 
(performed by QTC Medical Services) noted that the Veteran 
reported that she had no problems with her foot, either at rest, 
or with standing or walking.  She also indicated that she had no 
functional impairment due to her residuals of a fracture of the 
right fifth metatarsal.  The examiner reported that examination 
of the Veteran's feet and toes did not reveal any abnormalities 
that the Veteran did not have flat feet or claw feet, and that 
dorsiflexion of the Veteran's toes did not produce any pain.  The 
examiner indicated that the Veteran did have a little limitation 
of motion in dorsiflexion of the ankle.  The examiner reported 
that palpation of the metatarsal heads of the toes did not 
produce any tenderness.  The examiner stated that the Veteran did 
(not) have any hammertoes or evidence of Morton's neuroma.  The 
diagnosis was status post fracture of the right fifth metatarsal.  
The Board notes that the examiner did indicate that the Veteran 
had a little limitation of motion in dorsiflexion of the ankle.  
The Board observes, however, that the Veteran's is not service-
connected for an ankle disability, and that there is no 
indication that the limitation of motion mentioned was due to the 
Veteran's service-connected residuals of a fracture of the right 
fifth metatarsal.  The Board notes that the evidence clearly 
fails to indicate moderate impairment of the Veteran's right foot 
as required for a 10 percent rating under that Diagnostic Code 
5284.  In reaching this decision, the Board has considered the 
effects of pain during use and flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because there is 
no evidence of weak foot (Diagnostic Code 5277), hallux rigidus 
(Diagnostic Code 5281), or malunion or nonunion of the tarsal or 
metatarsal bones (Diagnostic 5283), the diagnostic codes 
pertaining to those disabilities are not applicable.  The Board 
also observes that the examiner at the May 2004 general medical 
examination for the VA (performed by QTC Medical Services), 
specifically reported that the Veteran did not have flat feet 
(Diagnostic Code 5276), claw feet (Diagnostic Code 5278), 
hammertoes (Diagnostic Code 5282), or evidence of Morton's 
neuroma (Diagnostic Code 5279).  Therefore, those diagnostic 
codes are also not applicable in this matter.  As the 
requirements for a compensable rating are not met, a 
noncompensable rating is proper pursuant to 38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's residuals 
of a fracture of the right fifth metatarsal, at any point during 
the course of the claim, and the claim for a compensable rating 
is denied.  See Fenderson, supra.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's residuals of a 
fracture of the right fifth metatarsal, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In short, the 
Board finds that the disability is adequately rated by the 
schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

II.  Scar Status Post Excision of a Cyst of the Left Hand

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior to 
August 30, 2002, provided that a maximum 10 percent rating is 
warranted for superficial poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A maximum 
10 percent rating is also warranted for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Scars may be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Under the new criteria, effective August 30, 2002, scars, other 
than head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas exceed 6 
square inches (39 sq. cm).  A 20 percent rating requires an area 
or areas exceeding 12 square inches (77 sq. cm).  A deep scar is 
one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars, other than head, face, or 
neck, that are superficial and that do not cause limited motion 
warrant a 10 percent rating for area or areas of 144 square 
inches (929 sq. cm.) or greater.  Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 
percent rating may be assigned for scars which are superficial 
and unstable.  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may 
also be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a diagnostic 
code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 
4.31.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation.  VAOPGCPREC 3-
00.  

The applicable rating criteria for skin disorders, found at 38 
C.F.R. § 4.118, were also amended effective August 30, 2002 and 
again in October 2008.   The October 2008 revisions are 
applicable to application for benefits received by the VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  In this case the Veteran filed her claim in July 2002.  
Therefore, only the pre-2002 and pre-October 2008 versions of the 
schedular criteria are applicable.  

A May 2004 general medical examination for the VA (performed by 
QTC Medical Services) reflects that the Veteran had a history of 
an excision of a cyst on the left hand with a residual scar.  She 
stated that she had a ganglion cyst removed in 2001.  The Veteran 
indicated that she still had some aching occasionally.  She 
reported that she had no functional impairment and that she had 
not lost any time from work because of such condition.  The 
examiner stated that an examination revealed a 1 by 0.1 cm scar 
at the base of the left little finger.  It was noted that the 
scar was level.  The examiner stated that there was no tenderness 
or disfigurement.  The examiner also indicated that there was no 
tissue loss and that the scar did not scar was not greater than 6 
square inches.  The examiner stated that there were no burn scars 
present.  The diagnoses included a scar status post excision of a 
cyst of the left hand.  

As discussed above, in its duty to assist the Veteran, VA has 
tried to have the Veteran undergo a more recent examination.  In 
fact, the Board specifically remanded this appeal in March 2008 
to afford the Veteran an additional examination.  The record 
indicates that the Veteran failed to report for the scheduled 
examination.  Additionally, pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be decided based on the evidence of record.  Since the Veteran 
failed to undergo a scheduled VA examination, the Board must 
proceed to adjudicate the claim based on the evidence of record.  

The medical evidence supports the current noncompensable (0 
percent) rating for a scar status post excision of a cyst of the 
left hand under Diagnostic Codes 7803, 7804, or 7805 of either 
the old or new criteria.  The Veteran has not been shown to have 
a poorly nourished scar with repeated ulceration, a tender or 
painful scar, or an unstable scar.  Additionally, the evidence 
does not satisfy the criteria for a compensable rating under the 
new criteria of 7801, as the Veteran has not been shown to have a 
deep scar and the area of the scarring does not exceed six square 
inches.  The May 2004 general medical examination for the VA 
(performed by QTC Medical Services) noted that the Veteran an 
examination revealed a 1 by 0.1 cm scar at the base of the 
Veteran's left little finger.  It was reported that the scar was 
level.  The examiner stated that there was no tenderness or 
disfigurement.  The examiner also indicated that there was no 
tissue loss and that the scar did not scar was not greater than 6 
square inches.  Further, there is no functional impairment as 
would warrant consideration of Diagnostic Code 7805 under either 
the old or new criteria.  As the requirements for a compensable 
rating are not met, a noncompensable rating is proper pursuant to 
38 C.F.R. § 4.31.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the Veteran's scar status 
post excision of a cyst of the left hand at any point during the 
course of the claim, and the claim for a compensable rating is 
denied.  See Fenderson, supra.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  
The evidence does not reflect that the Veteran's scar status post 
excision of a cyst of the left hand, alone, has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned rating), or necessitated frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In short, the 
Board finds that the disability is adequately rated by the 
schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
Based on the foregoing, the Board finds that referral for 
consideration of assignment of extra-schedular ratings is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

III.  Multiple, Noncompensable, Service-Connected Disabilities.  

Whenever a Veteran is suffering from two or more separate 
permanent service connected disabilities of such character as to 
clearly interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the Rating 
Schedule, the rating agency is authorized to apply a 10 percent 
rating, but not in combination with any other rating.  38 C.F.R. 
§ 3.324.

In this case, the Veteran is service connected for two 
disabilities, residuals of a fracture of the right fifth 
metatarsal and a scar status post excision of a cyst of the left 
hand.  The Board notes, however, that there is no convincing 
evidence in the claims file to show that the Veteran cannot be 
employed as a result of these service- connected disabilities.  
In addition, the Board notes that the May 2004 general medical 
examination for the VA (performed by QTC Medical Services) 
indicated that the Veteran reported that she had not lost any 
time from work due to her service-connected residuals of a 
fracture of the right fifth metatarsal and her service-connected 
scar status post excision of a cyst of the left hand.  

In view of the foregoing, the Board finds that the criteria for 
the assignment of a 10 percent rating under the provisions of 38 
C.F.R. § 3.324 have not been met.


ORDER

An initial higher (compensable) rating for residuals of a 
fracture of the right fifth metatarsal is denied.  

An initial higher (compensable) rating for a scar status post 
excision of a cyst of the left hand is denied.  

A 10 percent rating based on multiple, noncompensable, service-
connected disabilities, is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


